Case 2:19-cv-00072-SPC-NPM Document 129 Filed 08/21/20 Page 1 of 3 PageID 1409




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                     FORT MYERS DIVISION

 ESTATE OF GERALDINE F.
 JENNINGS, ROBERT J. JENNINGS,
 CHERYL FAZO and KIM S. JENNINGS,

                 Plaintiffs,

 v.                                                          Case No.: 2:19-cv-72-FtM-38NPM

 GULFSHORE PRIVATE HOME
 CARE, LLC,

                 Defendant/Third Party
                 Plaintiff

 CRIS-CAROL SAMUELS,

         Third Party Defendant.           /

                                       OPINION AND ORDER1

         Before the Court is Defendant Gulfshore Private Home Care, LLC,s Motion for

 Final Summary Judgment (Doc. 100).                 This is Gulfshore’s third summary judgment

 motion. The Court denied its Motion for Partial Summary Judgment (Doc. 69) without

 prejudice because it did not comply with the Court’s requirement that all summary

 judgment motions contain a statement of material facts. (Doc. 84). Gulfshore corrected

 the deficiency and filed its Dispositive Motion for Final Summary Judgment (Doc. 88),

 which the Court considered and denied on the merits. (Doc. 95). On July 22, 2020—the

 deadline for dispositive motions—Gulfshore took another swing at summary judgment in

 defiance of Local Rule 3.01(a) and Federal Rule of Civil Procedure 56(c)(1)(A).


 1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
 Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
 they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
 availability and functionality, and a failed hyperlink does not affect this Order.
Case 2:19-cv-00072-SPC-NPM Document 129 Filed 08/21/20 Page 2 of 3 PageID 1410




       Local Rule 3.01(a) requires a motion “to include a concise statement of the precise

 relief requested, a statement of the basis for the request, and a memorandum of legal

 authority in support of the request, all of which the movant shall include in a single

 document not more than 25 pages.” See also Doc. 56 at 5 (“A motion for summary

 judgment shall include a memorandum of law and a specifically captioned section titled,

 “Statement of Material Facts” in a single document not to exceed 25 pages in length.”

 (emphasis added)). Courts interpret this rule to permit a single summary judgment

 motion. See, e.g., Voter Verified, Inc. v. Premier Election Sols., Inc., No. 6:09-cv-1968-

 ORL-19KRS, 2010 WL 1049793, at *2 (M.D. Fla. Mar. 22, 2010). “[N]o federal litigant

 has an absolute right to bring multiple, piecemeal motions for summary judgment; rather,

 a successive Rule 56 motion may be filed only with the district court’s authorization.”

 Essex Ins. Co. v. Foley, 827 F. Supp. 2d 1326, 1329 n.2 (S.D. Ala. 2011) (collecting cases

 that disapprove of multiple summary judgment motions).

       Local Rule 3.01(a) is not the only rule Gulfshore ignored. Parties must support

 factual assertions made in summary judgment motions by “citing to particular parts of

 materials in the record[.]” FED. R. CIV. P. 56(c)(1)(A) (emphasis added). Gulfshore’s

 Motion relies heavily on the Affidavit of Brandon Ernst. Not only was the affidavit absent

 from the record when Gulfshore filed its Motion, it apparently did not exist. Ernst signed

 the affidavit on July 28, 2020, and Gulfshore filed it the next day—one week after filing

 the Motion. (Doc. 108-1).

       Since Gulfshore filed its Motion and supporting materials in derogation of local and

 federal procedural rules, the Court denies the Motion.

       Accordingly, it is now




                                             2
Case 2:19-cv-00072-SPC-NPM Document 129 Filed 08/21/20 Page 3 of 3 PageID 1411




       ORDERED:

       Defendant Gulfshore Private Home Care, LLC’s Motion for Final Summary

 Judgment (Doc. 100) is DENIED.

       DONE and ORDERED in Fort Myers, Florida this 21st day of August, 2020.




 Copies: All Parties of Record




                                         3
